Case: 20-60425     Document: 00516153856          Page: 1    Date Filed: 01/04/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                  No. 20-60425                          January 4, 2022
                                Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk

   Vikramjeet Singh,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A201 739 619


   Before Owen, Chief Judge, and Smith and Elrod, Circuit Judges.
   Per Curiam:*
          Vikramjeet Singh, a native and citizen of India, petitions for review of
   an order of the Board of Immigration Appeals (BIA) dismissing his appeal of
   a decision by an Immigration Judge (IJ) that denied his applications for
   asylum, withholding of removal, and relief under the Convention Against


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60425       Document: 00516153856          Page: 2    Date Filed: 01/04/2022




                                     No. 20-60425


   Torture (CAT). He contends that the BIA erred in affirming the IJ’s adverse
   credibility determination and, accordingly, that he is eligible for relief.
            Our review is limited to the BIA’s decision, but we may consider the
   IJ’s decision to the extent it affected the BIA’s. See Orellana-Monson v.
   Holder, 685 F.3d 511, 517 (5th Cir. 2012). The BIA’s factual findings,
   including credibility determinations, are reviewed for substantial evidence;
   its legal conclusions are reviewed de novo. Id. at 517-18; see also Avelar-Oliva
   v. Barr, 954 F.3d 757, 763 (5th Cir. 2020). Determinations regarding
   eligibility for asylum, withholding of removal, and relief under the CAT are
   also reviewed for substantial evidence. Chen v. Gonzales, 470 F.3d 1131, 1134
   (5th Cir. 2006). To prevail under the substantial evidence standard, the
   petitioner must show the evidence in his favor “was so compelling that no
   reasonable factfinder could conclude against it.” Wang v. Holder, 569 F.3d
   531, 537 (5th Cir. 2009).
            In affirming the IJ’s adverse credibility determination, the BIA relied
   on omissions or inconsistencies that Singh contends do not justify the IJ’s
   finding. An adverse credibility assessment, however, may be based on “any
   inconsistency,” even if it does not go to the heart of the applicant’s claim.
   Avelar-Oliva, 954 F.3d at 768; see also 8 U.S.C. § 1158(b)(1)(B)(iii); Ghotra v.
   Whitaker, 912 F.3d 284, 289 (5th Cir. 2019). Singh has not established that
   no reasonable factfinder could come to the same conclusions as the BIA. See
   Avelar-Olivia, 954 F.3d at 768-69; Wang, 569 F.3d at 540. He thus has not
   established that the evidence compels us to conclude otherwise, and the
   adverse credibility finding stands. See Wang, 569 F.3d at 537. Accordingly,
   substantial evidence supports the IJ’s determination that Singh failed to show
   he qualifies for asylum or withholding of removal. See Singh v. Sessions, 880
   F.3d 220, 226 (5th Cir. 2018); Dayo v. Holder, 687 F.3d 653, 658 (5th Cir.
   2012).




                                           2
Case: 20-60425     Document: 00516153856         Page: 3   Date Filed: 01/04/2022




                                  No. 20-60425


         An alien may obtain protection under the CAT if he shows, inter alia,
   that he is more likely than not to be tortured if removed to the proposed
   country of removal. Ramirez-Mejia v. Lynch, 794 F.3d 485, 493 (5th Cir.
   2015). The BIA concluded that Singh failed to make this showing, and he has
   not demonstrated that the evidence compels a contrary conclusion. See
   Wang, 569 F.3d at 537.
         Accordingly, the petition for review is DENIED.




                                        3